                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


ROBERT LEE COOPERWOOD                                                                 PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:18-CV-124-RP

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT
 

                                      FINAL JUDGMENT

       Plaintiff Robert Lee Cooperwood filed suit under 42 U.S.C. § 1383(c) for judicial review

of an unfavorable decision of the Commissioner of the Social Security Administration regarding

an application for disability insurance benefits and supplemental security income. The parties

have consented to entry of final judgment by the United States Magistrate Judge under the

provision of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit.

Docket 13. The Court, having reviewed the record, the administrative transcript, the briefs of the

parties, and the applicable law and having heard oral argument, finds as follows:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.

Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED, this the 24th day of April, 2019.
                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
